Citation Nr: 1716504	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-30 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased initial rating in excess of 30 percent for migraine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel





INTRODUCTION

The Veteran served active duty in the United States Army from March 2001 to October 2007, from June 2008 to September 2008, from March 2009 to January 2010 and from October 2014 to November 2015.

This appeal arises before the Board of Veterans' Appeals (Board) from a March 2008 rating decision in which the Department of Veteran Affairs (VA) San Diego, California, Regional Office (RO) granted service connection for migraine disability at an initial rating evaluation of 0 percent disabling.  The Veteran filed a timely Notice of Disagreement.  The Board notes that the claims file was transferred to the RO in Houston, Texas, which in July 2013, on review by a Decision Review Officer, increased the rating evaluation to 30 percent disabling.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the Veteran also filed a timely Notice of Disagreement to the initial rating assigned for a right knee disability.  However, following the July 2013 Statement of the Case, the Veteran did not perfect a timely appeal for this issue.  Therefore, this issue is not before the Board.  


FINDING OF FACT

The competent evidence of record does not show frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability due to the Veteran's migraines.  






CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for migraine disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 3.159, 4.120, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C.A. § 5102, 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

In this case, the appeal arises from the initial award of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated; it has been proven, thereby rendering section 5103A notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016) to assist the Veteran.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's statements, and lay statements made by her colleagues.

In fulfilling the duty to assist, VA examinations were afforded the Veteran in connection with her claim in January 2008, July 2010, March 2013, and January 2016.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). (holding that once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The examiners gave a detailed analysis of the bases for the opinions reached and made findings as to the level of severity of the Veteran's disability.  The examinations have been found to be adequate.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.


II. INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, as 30 percent disabling.  Under Diagnostic Code 8100, a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months. 

A maximum rating of 50 percent is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran has frequently reported severe headache and migraine symptoms since 2003.  The Veteran's service treatment records indicate that she was treated for migraines at various times during her service.

In a January 2008 VA examination, the Veteran reported moderately severe, throbbing headaches with the pain intensity scale between 5/10 to 7/10.  The Veteran reported that the headaches can last usually from one hour to one and a half hours.  The Veteran experienced nausea, dizziness, blurred vision, photosensitivity, and sensitivity to noise and sound (photophobia and phonophobia).  The Veteran stated that she gets on average two to three headaches per week.  The Veteran reported previously taking Tylenol or Advil for the headache, which could alleviate the headache.  The Veteran stated that she gets rid of the headache after getting good rest and relaxation.  She reported that the headache subsides and then she could continue her daily activities and routine.

The VA examiner stated that the Veteran's medical record from the service shows that on one occasion, the Veteran passed out while she was driving a car and had headaches at that time.  The examiner also noted that the service treatment records showed that the Veteran had intermittent headaches and was treated with routine pain medications at that time.  The VA examiner stated  that the Veteran's headaches are not that severe or of prostrating nature at this point.  The examiner noted that the patient was pregnant and was not using any medication for headaches.  The examiner also stated that before she was pregnant, the Veteran was using routine analgesics and pain medicines, which did help for the headaches.  The examiner noted that the Veteran goes to sleep in a quiet, restful, or dark room, which can alleviate the headache.  The examiner concluded that the Veteran's headaches were at times recurrent, but not severe at that point.

In a July 2010 VA examination, the Veteran reported headaches that usually cause feelings of sharp pain in the center part of the back of head and then from temple corner and across forehead.  She stated that her left eye would then feel heavy along with some pain and then become blurry.  She also stated that when headaches occurred, she had to stay in bed and was unable to do anything.  She experienced headaches on the average of three to four times per week, and they lasted approximately four hours.  She reported symptoms of pain, blurred vision in left eye, and light and noise sensitivity.  She stated that these symptoms occurred as often as three to four times a week with each occurrence lasting for two to four hours.  The Veteran stated that, during flare-ups, she was unable to do anything and would just have to relax and usually go to sleep with the room dark.  The Veteran reported that in 2003-2004, she would black out from migraines for a couple of minutes.  The Veteran also reported that her left eye would be blurry, hurt, and feeling heavy, which would cause functional impairment in that, at the time, she could not read or tend to children and would just sleep it off.

The VA examiner stated the the Veteran's cranial nerves were normal, and she has normal dexterity and speech.  The examiner also reported normal results from neurological testing of both upper and lower extremities.  The VA examiner determined that there were no objecetive factors for the diagnosis, but also cited the subjective symptoms.  The examiner concluded that the Veteran's condition was active.

In a March 2013 VA examination, the Veteran reported that her headaches caused pulsating or throbbing head pain, pain on both sides of the head, and pain that worsened with physical activity.  She experienced nausea, changes in vision, and sensitivity to light and sound in association with her headaches.  She indicated that her headache pain typically lasted 1 to 2 days.  The examiner noted that the Veteran had very frequent prostrating and prolonged attacks of migraines and that she had limitation in her ability to perform activities of daily living due to her debilitating headaches.     

In her September 2013 VA Form 9 statement, the Veteran reported that initially, when her migraines started, she would black out.  She also reported that at the onset and duration of her migraines, she would not be able to do anything.  She went on to report that she cannot work when she has a migraine.  She gave an example of having to leave her job early because of a migraine.  The Veteran noted that this affected her economically because she did not get paid sick leave for the time she leaves early because she exhausted sick leave to take care of her child.  She also noted that she also must request co-workers to dim the lights when at work.  The Veteran reported having migraines several times a month.  The Veteran reported that she controls her symptoms with medication that she takes multiple times a day as well as trying to sleep off the symptoms.  The Veteran further noted that this has caused her to become isolated from her family.
 
In a January 2016 VA examination, the Veteran reported headaches about twice a week with severe headaches about two to three times per month.  Headache pain symptoms reported include pulsating and throbbing head pain, localized pain on the left front side and back of the head.  The Veteran also reported that she experienced non-headache symptoms associated with headaches, including nausea, vomiting, and sensitivity to light and sound.  The Veteran stated that these symptoms typically last less than a day.  The Veteran also reported that she has prostrating migraine pain at least once a month.  The Veteran denied having very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  Upon reviewing the Veteran's file, the VA examiner noted that there was no evidence of traumatic injury within the head.  The examiner determined that the Veteran's headache condition does not impact her ability to work.

In a July 2016 Physical Evaluation Board Proceedings record, the Veteran's military colleague described seeing the symptoms of the Veteran's disabilities.  The colleague noted that the Veteran often had migraine headaches.  The colleague reported that the Veteran would lay her head on the desk and close her eyes in hopes of getting some relief.  The colleague further noted that she and another colleague witnessed the Veteran vomiting in the bathroom after running out of the office due to her headaches.

After consideration of the lay and objective evidence of record, the Board finds that the assignment of a 30 percent initial rating is appropriate.  The overall evidence demonstrates that the Veteran's migraines more nearly approximate prostrating attacks at least once a month.  The record also shows that the Veteran experiences localized pain, blurred vision, nausea, vomiting, dizziness and sensitivity to light and sound.

The Board acknowledges that the March 2013 VA examiner indicated that the Veteran had very frequent prostrating and prolonged attacks of migraines and that this limited her ability to perform activities of daily living.  Similarly, the Board notes that the Veteran reported in her September 2013 VA Form 9 statement that she had migraines several times a month and that she cannot work when she has a migraine.  She stated that this affected her economically because she did not get paid sick leave for the time she leaves work early because she exhausted sick leave to take care of her child.  However, the Board notes that this was the only 6-month period during the entire appeal period under consideration in which the Veteran's migraines were manifested as very frequent prostrating and prolonged attacks.  Therefore, the Board finds that the totality of the evidence does not establish that the Veteran's migraines were characterized as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Indeed, the overall record of evidence demonstrates that the Veteran is able to control and alleviate many of her symptoms through medication.  The Veteran's symptoms have been described as lasting less than a day, and usually an hour to an hour and a half, which would not rise to the level of prolonged attacks.  Further, by and through lay statements of the Veteran and her colleagues, the Veteran has described work place adjustments on the whole, such as dimming lighting and taking breaks, in order to adapt while experiencing a prostrating attack during work.  Therefore, while the Veteran's migraines do have some occupational impacts, it cannot be said that the Veteran experiences frequent and severe prostrating attacks productive of severe economic inadaptability.  Thus, a rating of 50 percent disabling for migraine disability is not warranted.

In reaching this decision, the Board has considered the Veteran's lay statements and the supporting statements submitted on her behalf.  The Board notes that the Veteran and her colleagues are competent to report observations with regard to the severity of her symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating now assigned.  To the extent she argues her symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a rating higher than 30 percent is warranted.

The Board notes that the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, while the Board is sympathetic to the Veteran's claim that her headaches affect her work, there is no evidence of record that her headaches are so severe that they interfere with her ability to obtain and maintain substantially gainful employment.  Indeed, the evidence shows that the Veteran is still working.  Therefore, it cannot be said that the Veteran is unemployable as a result of her chronic headaches.  

As such, the Board finds that the disability picture presented by the Veteran's service-connected chronic headaches most closely approximates the criteria for a 30 percent rating under Diagnostic Code 8100 for the entire appeal period.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased initial rating in excess of 30 percent for a migraine disability is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


